TEEATTORNEYGENERAL
                                 OF    TEXAS

  W’ILL     WILSON
ATTO-Y        GENERAL
                                      JULY   25, 1962

         Mr. Nolan Queen                           Opinion No.   W-1396
         County Attorney
         Parker County                             Re:   Whether the Frank White
         Weatherford, Texas                              farm, which has been
                                                         designated by the Hood-
                                                         Parker Soil Conservation
                                                         District as an experi-
                                                         mental farm, is exempt
                                                         from ad valorem taxes
         Dear Mr. Queen:                                 under stated facts.
                You have requested an opinion from this office relative to
          the above captioned matter.
               You have stated as a fact situation, that in the year 1948
         the Hood-Parker Soil Conservation District was created and pro-
         perly organized as such. Shortly thereafter, the Board of Super-
         visors officially designated the Frank White farm as an experi-
         mental farm for the Conservation District, and likewise, official-
         ly designated Frank White as its supervisor.
               Since that time, a portion of       the Frank White farm has been
         used exclusively as an experimental       station. Its operation has
         included experiments in grasses and       legumes, fruit and nut grow-
         ing, fertilizing, pruning, spraying       and propogation of trees,
         tillage and cultivation, etc.
               The experimental portion of this farm has, on occasion,
         made profits, but the profits have been put back into said por-
         tion for further research. As a part of its operation, Frank
         White writes and posts newsletters to report on the operation
         of the farm. He consults very closely with the Soil Conserva-
         tion Service representatives, as well as the County Agent, and
         a great deal of valuable information and knowledge has been ac-
         cumulated over the past several years, Frank White does not
         realize any personal monetary gain from the operation of that
         portion of the farm used as an experimental station.
                Article   8, Section 2 of the Texas Constitution, reads as
          follows:
                        "All occupation taxes shall be equal
                     and uniform upon the same class of sub-
                     jects within the limits of the authority
Mr. Nolan Queen, Page 2                   Opinion No. WW-1396


        levying the tax; but the legislature may,
        by general laws, exempt from taxation pub-
        lic property used for ublic purposes;
        actual places or [of fi religious worship,
        also any property owned by a church or by
        a strictly religious society for the ex-
        clusive use as a dwelling place for the
        ministry of such church or religious so-
        ciety, and which yields no revenue what-
        ever to such church or religious society;
        provided that such exemption shall not
        extend to more property than is reason-
        ably necessary for a dwelling place and
        in no event more than one acre of land;
        places of burial not held for private
        or corporate profit; all buildings used
        exclusively and owned by persons or as-
        sociations of persons for school pur-
        poses and the necessary furniture of all
        schools and property used exclusively
        and reasonably necessary in conducting
        any.association engaged in promoting the
        religious, educational and physical de-
        velopment of boys, girls, young men or
        young women operating under a State or
        National organization of like character;
        also the endowment funds of such insti-
        tutions of learning and religion not
        used with a view to profit; and when the
        same are invested in bonds or mortgages,
        or in land or other property which has
        been and shall hereafter be bought in
        by such institutions under foreclosure
        sales made to satisfy or protect such
        bonds or mortgages, that such exemption
        of such land and property shall continue
        only for two years after the purchase of
        the same at such sale by such institutions
        and no longer, and institutions of purely
        public charity; and all lawnsexempting
        property from taxation other than the pro-
        perty above mentioned shall be null and
        void. As amended Nov. 6, 1906, proclama-
        tion Jan. 7, 1907; Nov. 6, 1928.”
       Under the facts stated, this farm is privately owned, and
although it may be being used for public purp@ses, it is not @-
-lit property being used for public purposes; nor does it qualify
 under the Constitution as a religious, charitable or educational
 institution.
Mr. Nolan Queen, Page 3                  Opinion No. W-1396


      Provisions for exemption from taxation are to be strictly
construed. City of Abilene v. State, 113 S.W.2d 631, (Civ.App.
1938, error dism.).
      Tax exemption provisions are subject to strict construction,
are never favored, and all doubt must be resolved I,nfavor of the
taxing power and against the exem tion. State of Texas v. Moody's
Estate, 156 F.2d 698 (C.C.A. 19467.
      The Legislature, in compliance with the provisions of Arti-
cle 8, Section 2 of the Constitution, enacted a law which is now
codified as Article 7150, Vernon's Civil Statutes, [16_7, Sec.
l-a, of which reads as follows:
            "Demonstration farms.- All of the
         lands, buildings, personal property
         and the endowment funds used exclusive-
         ly by any persons or association of per-
         sons for the maintenance and operation
         of demonstration farms for the purpose
         of teaching and demonstrating modern and
         scientific methods of farming to farmers
         and others, without charge, and not op-
         erated or used with a view to profit,
         and when any of the income, over and
         above an amount sufficient to maintain
         and operate the same, is used and bound
         for the use of other institutions of
         public charity."
This section must be construed strictly against exemptions.
      The facts submitted in your request do not comply strictly
with the provisions, since there are no provisions for any income
over and above an amount sufficient to maintain and operate the
same to be used and bound for the use of other institutions of
public charity; and since it is private, and not public property,
we are of the opinion that it is not exempt from taxation.

                          SUMMARY
            A privately owned farm, although used as
      a demonstration farm, and although used for a
      public purpose, does not qualify under the
Mr. Nolan Queen, Page 4                  Opinion No. WW-1396


      Constitution and statutes of this State as
      tax exempt property.
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas




JHB/~P
APPROVED:
OPINION COlviMITTEE:
W. V. Geppert, Chairman
John Reeves
Morgan Nesbitt
Grady Chandler
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore